Cuyahoga App. No. 51237. On motion to set execution date and motion to stay ruling on motion to set execution date. Motion to stay ruling on the motion to set execution date is denied, and the motion to set execution date is granted.
It is further ordered by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, October 18, 2007, in accordance with the statutes so provided.
It is further ordered that a certified copy of this entry and a warrant under seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas for Cuyahoga County.
Lanzinger, J., dissents.